DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-3, 4-6, and 8-16 directed to an invention non-elected without traverse.  Accordingly, claims 1-3, 4-6, and 8-16 have been cancelled.

Allowable Subject Matter
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: After a thorough review of Sherman and the applicant’s response the examiner agrees that the Sherman does not anticipate or render the claims obvious.  Accordingly, the prior art rejections have been withdrawn by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KILEY S STONER/Primary Examiner, Art Unit 1735